Hammond, J.
This case presents a very narrow question as to the construction of that part of the contract which relates to the payment by the defendant to the plaintiff of profits accruing to the defendant.
The plaintiff contends that the meaning of the contract is that, no matter how great the losses of the defendant were in the first part of his management of the business, as soon as there came a period of time within the term of the management when, taking the business for that period by itself, there were profits, such profits accrued to the defendant within the meaning of the contract, and were payable to the plaintiff thereunder to the amount therein named, even although they were insufficient to offset the defendant’s previous losses.
The defendant contends that the question of profits has reference to the whole term of his management, so far at least as to require that the previous losses must be first extinguished.
The court ruled substantially in accordance with the defendant’s contention, and we think the ruling was correct.
The defendant was willing to pay $8,000 in cash for the property, and if he made anything out of the business he was willing the plaintiff should have the first profits to a certain amount. But so long as the account of the business under his management showed a loss, there were no profits accruing to the defendant. The construction contended for by the plaintiff would require the defendant to pay to him money as profits when during the term of his management the defendant had never seen the time when that management on the whole showed any pi'ofits accruing to him.
This does not seem to us a natural and reasonable construction of the language of the contract.

Exceptions overruled.